Title: To James Madison from Stevens Rogers, 15 December 1808
From: Rogers, Stevens
To: Madison, James



Honored Sir:
Waterford December ye: 15th. 1808 (Near New-London of Connecticut

I make bold to write to you wishing your Indulgence to excuse me for So doing as I am an old war-worn-Soldier and infirmed and want you to deliver the enclosed to the Honorable Congress of the United-States of America and you will oblige me in So doing for I have been one of our revolution Soldiers even at the most critical days of it for when the Brittens first began to murder us the 19th: of April 1775 at Lexenton in the State of Massachusetts and the 16th: of May following I listed and marched down to Roxbury in the afore said State and Stayed that campain and the nex Season I went to the State of New-York avollenteer and it was thought propper to give me an Ensign’s Commission and I served through the time of the war  Then I lived a retired and privite life altho my constitution ware much broken down but did not complain because we had gotten the prise we fought for  My hardships ware severe through our struggle early and late, hunger and cold and losses but did not complain but now as I have with my other infirmites here unfortunate I have met with afall which broke my Sholder and put it out of joint So that I am acompleat inviled now and as age cometh on I ask assistance hopeing I might receive it (for I have lost my Lieutennants, my Captains, my Majors, my Colonels, my Brigader-Generals, my Major-Generals, and my Captain-General) and as I have Served them faithfully and I bost of being called one of the old 75 men and I continue to  Same principle and feel Sorrow that So many of our Countrymen have left the principle that govened then  I know we ware then very feble and but little amunition  cartridge-box would not carry but nine rounds  other ware lack powder and ball and afowling peice ware my gun  We had to furnish them our Selves and in no dissipline ware our Soldiers So from a war-worn Soldier, Sir your most humble Servent,

Steven’s Rogers

